         Case 1:17-cv-00011-KGB Document 60 Filed 08/04/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

AUTO-OWNERS INSURANCE COMPANY                                                         PLAINTIFF

v.                                 Case No. 1:17-cv-00011 KGB

WILLIAM OLSON, et al.                                                               DEFENDANT

                                             ORDER

       Before the Court is the parties’ joint stipulation of dismissal with prejudice (Dkt. No. 59).

The stipulation accords with the terms of Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

       For good cause shown, the Court adopts the stipulation of dismissal. The action is

dismissed with prejudice, and each party will bear her or his and its own attorney’s fees and costs.

       It is so ordered this 4th day of August, 2020.



                                                        ________________________________
                                                        Kristine G. Baker
                                                        United States District Judge
